internal_revenue_service number info release date uilc date dear this letter is in response to your inquiry to senator about the federal tax consequences to state of employees resulting from the use of state-provided vehicles the senator’s office asked us to respond directly to you in your letter you question whether the value of the use of state-provided vehicles should be exempt from federal_income_tax in light of the state’s policy against the personal_use of state vehicles i hope the following general information will be helpful to you commuting-use value is generally included in income gross_income means all income from whatever source derived including but not limited to compensation_for services including fees commissions and fringe_benefits sec_61 of the internal_revenue_code the code gross_income does not include any fringe benefit that qualifies as a working_condition_fringe benefit the term working_condition_fringe means any property or services provided to an employee of the employer to the extent that if the employee paid for such property or service such payment would be allowable as a deduction under sec_162 trade_or_business_expenses sec_132 and sec_132 of the code use of a state-owned vehicle to perform official duties is a working_condition_fringe and thus does not result in income to the employee however an employee’s costs of commuting between home and work generally are nondeductible personal expenses under sec_1_162-2 and sec_1_262-1 of the income_tax regulations regulations thus the value of the commuting use of an employer-provided vehicle is generally income to the employee an exception to this rule exists if the vehicle is a qualified_nonpersonal_use_vehicle qualified nonpersonal use vehicles the value of the use of a qualified_nonpersonal_use_vehicle as described in sec_1_274-5t of the temporary regulations copy enclosed is generally excluded from gross_income as a working_condition_fringe benefit sec_1_132-5 of the regulations the term qualified_nonpersonal_use_vehicle means any vehicle which by reason of its nature ie design is not likely to be used more than a de_minimis amount for personal purposes vehicles which are qualified nonpersonal use vehicles include in part clearly marked police and fire vehicles sec_1_274-5t of the temporary regulations document you refer to describes the many types of qualified nonpersonal use vehicles you ask specifically about item of the document which describes certain pick-up trucks and vans pick-up trucks and vans are not qualified nonpersonal use vehicles unless the truck or van has been specially modified with the result that it is not likely to be used more than a de_minimis amount for personal purposes sec_1_274-5t of the temporary regulations thus the design of the pick-up or van determines whether it is a qualified_nonpersonal_use_vehicle the state of policy against personal_use does not cause state vehicles to be qualified nonpersonal use vehicles to summarize whether using a state-owned vehicle results in income to the employee depends upon whether the value of the use is a working_condition_fringe use of the vehicle for official state business is a working_condition_fringe but the commuting value of using a state-owned vehicle is not a working_condition_fringe unless the vehicle is a qualified_nonpersonal_use_vehicle whether a vehicle is a qualified_nonpersonal_use_vehicle depends upon the design of the vehicle irrespective of the employer’s policy on personal_use this letter will be available for public inspection under the freedom_of_information_act after names addresses and other identifying information have been deleted i hope this information will be helpful to you if we can be of further assistance please contact me at or john richards id of this office at sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities enclosure
